Citation Nr: 1629902	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-27 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for lumbosacral intervertebral disc syndrome (IVDS).  

3.  Entitlement to service connection for a neck disorder. 

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities. 

5.  Entitlement to service connection for a bilateral knee disorder. 

6.  Entitlement to service connection for a bilateral ankle disorder.  

7.  Entitlement to an initial compensable disability rating for hepatitis C. 

8.  Entitlement to total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Leann R. Baker, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard of Connecticut from November 9, 1973 to March 17, 1974 and he was discharged under honorable conditions from the U. S. Army after a period of active duty from September 1975 to April 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In a February 2010 rating decision, the RO denied entitlement to service connection for a neck disorder and determined that no new and material evidence had been presented to reopen a claim for entitlement to a back disorder.  In June 2010, the RO denied entitlement to TDIU.  

In June 2011, the RO granted entitlement to service connection for hepatitis C and assigned a noncompensable disability rating, effective October 21, 2010.  In addition, the RO denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, for peripheral neuropathy of the upper extremities, for a bilateral knee disorder, and for a bilateral ankle disorder.  

In December 2011, the Veteran testified before a decision review officer (DRO) at an RO hearing and in May 2014, he testified before a Veterans Law Judge via videoconference.  Transcripts of these hearings are of record. 

The Veteran was notified by RO letter in August 2012 that entitlement to benefits under 38 U.S.C.A. § 1151 for his October 2011 cervical spine fusion was denied.  No appeal was taken from that denial  

In November 2014 the Board reopened a prior final denial of service connection for a back disorder but prior to de novo adjudication, that issue and the other issues on appeal were remanded for further development.  

Then an April 2015 rating decision granted service connection for a lumbosacral strain.  No Notice of Disagreement (NOD) has been filed as to the noncompensable disability rating or effective date assigned and, so, those matters are not before the Board.  However, that decision confirmed and continued denying service connection for lumbosacral IVDS and, as such, that matter remains for appellate consideration.  That decision denied entitlement to a compensable rating based on multiple noncompensable service-connected disorders but this was not appealed.  

The Veteran was notified in May 2016 that the Veterans Law Judge that presided at that 2014 Board videoconference was no longer employed by the Board and that the Veteran had the right to another hearing.  In June 2016 he declined such a hearing.  

At the Board videoconference the Veteran's representative made a reference to "cue, kind of an unmistakable erroneous error."  It is not clear to what this reference pertains.  To the extent that the representative may wish to allege clear and unmistakable error (CUE) in a prior final rating decision denying service connection for a low back disorder, for the purpose of an earlier effective date for service connection, this should be raised directly with the RO in the first instance.  In any event, this matter has not been adjudicated by the RO and, so, the Board does not have jurisdiction over it, and it is referred to the RO for clarification.  38 C.F.R. § 19.9(b) (2015).  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  The Veteran had no inservice stressor and PTSD has not been diagnosed but a major depressive disorder is reasonably shown to have had its onset during active service.  

2.  Lumbosacral IVDS is first shown many years after service and it unrelated to any event, incident or disease during service and is not caused or aggravated by a service-connected disorder.  

3.  A neck disorder, including all pathology of the cervical spine, is first shown many years after service and it unrelated to any event, incident or disease during service and is not caused or aggravated by a service-connected disorder.

4.  Peripheral neuropathy of the upper extremities is first shown many years after service and it unrelated to any event, incident or disease during service and is not caused or aggravated by a service-connected disorder.  

5.  A bilateral knee disorder, including arthritis of the knees, is first shown many years after service and it unrelated to any event, incident or disease during service and is not caused or aggravated by a service-connected disorder.  

6.  A chronic bilateral ankle disorder is not shown at any time.  

7.  The Veteran's hepatitis C is not manifested by incapacitating episodes and there is no persuasive evidence of intermittent fatigue, malaise, and anorexia.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a major depressive disorder are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, (2015). 

2.  The criteria for service connection for lumbosacral IVDS, a neck disorder, peripheral neuropathy of the upper extremities, a bilateral knee disorder, and a bilateral ankle disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria for an initial compensable disability rating for hepatitis C are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7354 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters in December 2009, and May and November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  The Veteran's agent was provided a copy of the Veteran's entire claim file in September 2011, in response to her request under the Privacy Act.  Also pursuant to information obtained at the December 2011 DRO hearing, relative to VA West Haven treatment shortly after service, VA treatment records since November 1977 at that facility have been obtained, as well as records from the Rocky Hill Veterans Home and Hospital and St. Alban's as to which the Veteran testified at the DRO hearing.  

The Veteran also testified at the DRO hearing that he had been treated at St. Raphael in West Haven, Connecticut since 1977 or 1978 until 1995 for his low back but that this medical facility would only accept release forms approved by that facility.  Pages 19 and 20.  The DRO noted that records from that facility (which were received in June 2010) since 1995 were on file.  At the RO's request, the Veteran executed and returned to the RO a special release to obtain records of the St. Raphael Healthcare System which the RO submitted to the St. Raphael Healthcare System but there was no response.  

38 C.F.R. § 3.103(c)(2) requires that a presiding Decision Review Officer and a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearings in this case focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).   

At the DRO hearing the representative requested that the Veteran be afforded VA nexus examinations.  See page 27 of that transcript.  Here, the Veteran has been afforded VA examinations as to all claims addressed herein, including examinations following and pursuant to the Board's 2014 remand which were conducted in 2015.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The adequacy of the 2015 examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Moreover, the Board finds that the examinations are adequate to adjudicate the claims herein because they include an interview with the Veteran, and a full physical examination with diagnostic testing, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the claim on appeal and no further examination is necessary.  

The RO's letter of January 2, 2015 requested that the Veteran proivde information as to all postservice treatment following a postservice vehicular accident.  However, he did not respond to this request.  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  And all this was in substantial compliance with the Board's 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Background

Examination for enlistment into the Connecticut National Guard in October 1973 was negative.  In an adjunct medical history questionnaire he reported having fractured his right ankle but that it had healed.  

On November 3, 1973, the Veteran complained of knee pain when performing a low crawl.  Examination in March 1974 for release from ACDUTRA found no abnormality.  The September 1975 examination for entrance into active duty found no abnormality.  

In October 1975 the Veteran reported having had low back pain for 2 years, for which he was referred for treatment.  

On September 26, 1975 the Veteran complained of neck pain, vertigo, and throbbing pain in the right temple.  The pain radiated into both sternocleidomastiods.  Another notation, apparently of that same date, indicates he complained of his right knee but he had not had an injury of the neck or back.  After a physical examination the impression was a probable flu syndrome.  

In November 1975 it was noted that the Veteran had injured his back two years ago but had reinjured it just last week when he was tackled playing combat football.  A lumbosacral X-ray found no significant abnormality.  In December 1975 the Veteran complained of having had left ankle pain for one day.  

The Veteran was seen in March 1976 for low back pain after he fell and hit his back, for which he was given medication.  On April 16, 1976, he complained of right knee pain but on examination there was no effusion, ligaments were intact, and he had good range of motion.  The impression was bursitis.  In May 1976 he was seen for low back pain of one week duration.  

In January 1977 it was noted that the Veteran had had low back pain since having fallen and hitting his back in 1973.  He denied now having paresthesia but reported having pain in the back of his legs and weakness when running.  The diagnosis was chronic low back pain.  A lumbosacral X-ray found no significant abnormality.  Another clinical record in January 1977 noted that he denied any symptoms suggestive of a neurological bladder or bowel symptoms.  He had no abnormal motor function, by history, but stated that at time pain seemed to run down the back of his legs.  Neurologically, his motor and sensory status was normal.  

In February 1977 the Veteran was given a profile limiting his duties an additional 2 days due to a low back strain.  On the March 1977 examination for service separation no abnormality was noted.  In April 1977 the Veteran complained of cramps in both legs, for which he was placed on light duty for 12 hours.  

Post Service Records

VA treatment records from West Haven, Connecticut, show that the Veteran was seen from 1979 to 1990 for complaints and problems unrelated to the matters on appeal.  

In the Veteran's original claim for VA disability compensation, received in 1996, he reported having had back problems at Ft. Campbell in 1976 and a slipped disc in 1995.  He reported having been treated at the St. Raphael Hospital for his back in 1995.  

Records of the Hospital of Raphael show that the Veteran was seen in December 1995 for back pain.  He complained of increasing low back pain with burning radiation down the left leg.  There had been no trauma but he played basketball and did lifting at work.  The diagnosis was back pain and a questionable ruptured disc at L4.  Lumbosacral X-rays in December 1995 found no abnormality of the Veteran's spine or sacrum.  When seen again in March 1996 for back pain radiating down the left leg with paresthesia X-rays of the lumbar spine were taken due to trauma from an assault.  The X-rays found no abnormality of the lumbosacral spine.  It was noted that the back pain had radiated for the last 3 months.  He had initially been told in an emergency room that he had a disc "out."  It was specifically recorded that he had no history of trauma prior to the recent injury.  Motor strength and deep tendon reflexes were normal, bilaterally.  The assessment was chronic back pain.  The final diagnosis was an exacerbation of chronic back pain.  

Records of the St. Raphael Healthcare System include a September 1998 lumbosacral X-ray revealed no abnormality.  A November 1998 lumbar spine MRI, done due to left lumbar radiculopathy, revealed no significant disc protrusion or bulging but there were degenerative facet changes in the lower lumbar region.  

An October 2003 VAOPT record reflects that the Veteran had a personal medical history of mild patellofemoral disease.  

VAOPT records show that a cervical MRI in March 2004 yielded findings at C4 indicative of prior trauma, and spurring on the right side at C3-4, and disc bulging at C5-6.  However, an April 2004 EMG revealed evidence of ulnar neuropathy at the right elbow but no right cervical radiculopathy.  It was noted that he had had facial trauma in about 1980, and he had been having cervical neck discomfort, as well as intermittent numbness across his chest, upper back, and both arms.  

In a statement received in March 2005 the Veteran's ex-wife reported that she verified that he received a back injury during service when he was at Ft. Campbell.  Thereafter he was often unable to perform his duties.  He was often sent home from his duties and could not perform field duties.  

A March 2007 VAOPT record of a neurology evaluation observed that the Veteran had had neck stiffness and right shoulder pain for 3 years.  He denied any trauma except for a motor vehicle accident (MVA) that exacerbated his symptoms.  He had intermittent tingling in the right deltoid area but no symptoms suggestive of radiculopathy.  After a physical examination the impression was that the symptoms were most consistent with musculoskeletal pain and possible a right rotator cuff injury but were not consistent with radiculopathy, because MRI findings were not likely to explain the right shoulder symptoms, but might contribute to neck stiffness.  

An April 2008 VAOPT record shows that the Veteran reported that 3 years ago [1995], while playing basketball, he ran into a wall with his right shoulder while at that same time another player ran into his left shoulder.  Also, he had injured his right knee while in prison when a metal fold-up bed fell and hit the lateral aspect of that knee.  He had not received any follow-up for this.  On a current physical examination his right clavicle was displaced posteriorly where it fused in a deformed position with the acromion.  There were also findings indicating a likely arthritic process.  He had instability of the right knee. 

A July 2008 VA clinical record noted that the Veteran had recently had knee X-rays which had revealed disability.  

An August 2008 VAOPT record noted that the Veteran had right knee osteoarthritis.  A September 2008 VAOPT record reflects that he had a history of longstanding right knee pain for 3 to 4 years following a basketball injury, and it was now worsening.  Right knee X-rays revealed degenerative changes, and a triangular shaped body superimposed on the lateral meniscus.  

A May 2009 VAOPT noted that the Veteran had had a right knee meniscectomy and removal of a foreign body in January 2009.  An October 2009 VAOPT record shows that he had a long history of right shoulder pain of insidious onset.  While a partial thickness tear at the right supraspinatus insertion could cause pain, his symptoms were not consistent with this.  A December 2009 VAOPT noted that he could not remember what started his symptoms of right shoulder pain, and pain and numbness down the right upper extremity.  Repetitive motion in his work as a painter made his right shoulder and arm more painful.  He was told that cervical decompression might help his radicular symptoms but was unlikely to help his shoulder pain.  An MRI revealed an abnormality from C2 to C6 which was likely posttraumatic in etiology.  

A VA clinical record printed in December 2009 reflects that Veteran's extensive problem list which included a knee injury, knee arthralgia, "Late Effects of Motor Vehicle Accident" [MVA], osteoarthrosis involving the knee, and cervical disc displacement.  

A January 2010 VAOPT record noted that the Veteran's right shoulder symptoms were less consistent with having an etiology within the shoulder versus significant changes and pathology in the cervical spine.  

A February 2010 VA clinical record noted that the Veteran complained of neck and bilateral shoulder pain with radiation of symptoms into each upper extremity.  An MRI had revealed cervical spondylosis with stenosis which was worse at C4-5 and C5-6.  It was noted that he had had right knee surgery in 2008.  

In March 2010 the Veteran underwent VA cervical fusion with discectomy.  

Private clinical records show that following the Veteran's VA cervical discectomy with fusion he was hospitalized at a private medical facility in March and April 2010.  His discharge diagnoses included diabetes, hypertension, chronic hepatitis C, right shoulder pain possibly secondary to right rotator cuff tear, and major depression.  

An October 2010 VAOPT record noted that the Veteran's cervical surgery took care of his discs between C4/5/6 with the fusion but that he had neuroforaminal stenosis which is what likely accounted for his neuropathy symptoms in the right upper extremity.  He had had an old injury of the right shoulder and it was unclear to what degree his symptoms were related to the right shoulder versus radiculopathy.  Electrodiagnostic testing in November 2010 found evidence of probable old C5-6 radiculopathy on the right, without evidence of ongoing damage.  There was also sensory polyneuropathy in the right arm possibly related to diabetes.  

A December 2010 VAOPT record shows that the Veteran reported having had neck and right arm pain for 6 years.  He denied any recent injury of his neck but reported that he had to use heavy gear in the military, and his shoulder and right arm had hurt since then and progressively worsened.  The impressions included pain, most likely related to long term injury and overuse while in service; but it could also be secondary to diabetes.  

In January 2011 the Veteran underwent VA right shoulder arthroscopy, subacromial decompression, distal clavicle resection, and mini-open biceps tenodesis.  He had a history of greater than 2 years of right shoulder pain.  It was noted that he had a history of cervical pathology, for which he had had surgery, and non-insulin dependent diabetes.  

On VA examination in March 2011 the Veteran's claim file and medical records were reviewed.  After service he had been in construction work.  In September 2008 he had reported having had right knee pain for 3 to 4 years after a basketball injury, which was now progressively worsening.  He denied any recent injury.  X-rays revealed mild degenerative changes with patellofemoral joint space narrowing.  The diagnosis was degenerative joint disease of both knee joints.  It was the examiner's opinion that the Veteran had several risk factors for the development of degenerative joint disease (DJD), his previous occupation and his nonservice-connected knee injury.  Thus, bilateral DJD could not be solely attributed to his service without resorting to mere speculation.  

An addendum to the March 2011 VA examination expressed an opinion that based on a review of VA records and prior evaluations the mild to moderate degenerative joint disease (DJD) of both knees was more likely than not caused by or a result of the Veteran's postservice occupation as a construction worker as well as a basketball injury.  Therefore, his condition was less likely as not directly caused by or a result of his military service.  

Also on VA examination in March 2011, when the Veteran's claim file and medical records were reviewed, the Veteran complained of intermittent bilateral ankle pain.  He reported not having had any injury or trauma of the ankles but he would experience pain if he twisted his ankle.  After a physical examination, and X-rays which were negative, the diagnosis was normal ankles, bilaterally.  

On VA peripheral neurology evaluation in May 2011 the Veteran's VA clinical records were reviewed and extensively reported.  He denied any direct injury to his cervical spine during service.  He related having been a painter and construction worker after service.  Based on a records review, he had started complaining of right upper extremity pain and numbness in about 2004.  A diagnostic workup at that time did not reveal cervical radiculopathy and he was diagnosed with right ulnar neuropathy.  In 2007 he started complaining of right shoulder and neck pain and during a neurology evaluation at that time he reported having had an exacerbation of symptoms after being in a car accident.  Therefore, in summary, it was less likely as not that his radicular symptoms were directly caused by or a result of his military service.  

A May 2011 VAOPT neurology note reflects that the Veteran had a history of neck and right arm pain for more than 6 years.  Also, he had rotator cuff surgery on his right shoulder in January 2011 which had left him with some shoulder pain.  An EMG was consistent with C5-C6 radiculopathy and sensory neuropathy of right arm.  It was felt that his pain was multi-factorial and any neuropathic symptoms were complicated by pain secondary to recovery from his recent shoulder surgery, as well as spasms in his trapezius.  

On VA spinal evaluation in July 2011 the Veteran's VA clinical records were reviewed and extensively reported.  The Veteran denied any spinal injury or trauma prior to and after military service.  He could not recall any direct or indirect spinal injury during service but began having back problems in 1972 which he attributed to physical activities during service.  On examination he complained of pain radiating down the right arm and left leg.  Testing was conducted for nonorganic physical signs and there was 4/5 positive Waddell's signs, superficial and nonanatomic tenderness, nonreproductibility of pain when the Veteran was distracted, and regional weakness and sensory changes.  In reporting past testing it was noted that a March 2009 cervical MRI was consistent with a left C3-4 hemi-cord injury, which was speculated to be from an altercation "tens years ago."  The examiner opined that a condition of the cervical, thoracic and lumbosacral spine was not due to or a result of and not permanently aggravated by an inservice injury or event.  It was stated that there was insufficient objective medical evidence to support an opinion that a nexus existed between the Veteran's conditions of the neck, upper back, low back, right arm, and left leg and his military service.  Further, although he was evaluated and treated for low back complaints sometimes following injuries and sometimes not, the documentation did not support a nexus between those events and the Veteran's current low back condition.  

The July 2011 VA examiner also stated that the reference in a past cervical MRI of a postservice orbital fracture and associated damage to the left hemi-cord at C4 implicated that event as the major contributing cause to the Veteran's current cervical spinal condition, not his military service.  

At the December 2011 Decision Review Officer (DRO) hearing the Veteran testified that he was with the 101st Airborne unit and while he had not made any parachute jumps that his having to perform repelling and other rigors of training were responsible for his subsequent development of disabilities of the neck, both knees, and both ankles.  He had neck pain for 3 years prior to his 2010 VA cervical spine surgery.  Page 26.  In 2010 he had tingling and numbness of his arms, including his hands.  Page 26.  He testified that he had been treated at West Haven for peripheral neuropathy of the upper extremities.  Page 57.  He had sprained his ankles during service.  Page 55.  

A September 2012 VAOPT record noted that the Veteran inquired whether he had PTSD.  He reported having seen his step-father murdered, and he re-experienced that memory, and had nightmares and sweats.  

On VA examination in February 2015 of the Veteran, his records were reviewed.  The Veteran's diagnoses were a lumbosacral strain and IVDS, as well as S1 intradural Schwanomas, SP L5-S1 laminectomy.   The Veteran reported injuring back during military service in 1975 when he tripped over a bench and landed on a rock during a training exercise.  He reported seeing a medic and being held from training.  He reported having had repeated visits for back pain over the course of his military service.  He complained of pain across the low back and down the left leg to the foot associated with numbness in the foot.  In 2012 he was also diagnosed with bilateral S1 intradural Schwannomas.  This was felt to be part of his radicular picture.  He had had surgical laminectomy for tumor removal.  All right radicular symptoms resolved.  He was then found to have developed new left L1 intradural Schwanoma.  This had remained stable.  He had radicular pain and other signs or symptoms due to radiculopathy.  He had IVDS.   

The examiner observed that the Veteran's documented inservice symptoms were limited to low back pain without radicular symptoms or examination evidence of radiculopathy and lumbar spine X-rays were negative.  The next documentation of low back pain in the records was in 1995 when he is seen for back pain, when he reported playing basketball and lifting at work.  At this examination he reported radicular pain into the left leg and the physician documented concerns of a herniated disc.  The Veteran had been followed and treated medically for lumbar disc disease and left lower extremity radiculopathy since 1995.  

The examiner stated that the records clearly and unmistakably showed that the veteran had low back pain consistent with chronic lumbosacral strain prior to military entrance 1975.  Notes within 1 month of beginning active military service documented 2 years of back pain.  

Thus, it was as likely as not that the Veteran's chronic lumbar strain was aggravated beyond normal progression by military service from 1975 to 1977.  The STRs documented at least 3 new injuries to his low back (playing combat football, falling on stairs, during patrol) during this period with exacerbation of symptoms that persisted.  However, his current symptoms were as likely as not primarily related to the diagnosis of lumbar disc disease.  This diagnosis was made in 1995 when he newly complained of back with associated with pain and numbness down the left leg and an examination was compatible with disc disease.  This pattern of back pain was not documented to be present during military service.  Additionally the Veteran reported engaging in significant physical activity playing basketball and working in construction since the time of military discharge which would have put him at risk for new back injury.  It was less likely as not that his lumbar disc disease and left lumbar radiculopathy were related to military service.  Schwannomas which were not present on MRI in 2011 and diagnosed in 2012 are not related to military service. 

On VA examination in February 2015 the Veteran's claim file and electronic records were reviewed.  It was reported that the Veteran had degenerative arthritis of both knees, with the right knee having been diagnosed in 2008 and the left knee in 2011.  The Veteran reported a history of knee pain dating back to his military service.  He reported not focusing on knee pain until many years later because of how much pain he had in his back.  Believed knee pain began relative to serving in the 101st Airborne and doing many rappels with hard landings, no parachute jumps but he denied any specific knee injuries during service but thought that he had been seen on sick call for his knees.  He had not sought compensation immediately following military service.  He reported that his knee pain began to increase around 2006 and was seen medically and underwent right knee surgery.  He now had daily bilateral knee pain and other symptoms.  Following military service he worked in construction for many years and did other physical odd jobs.  He played a significant amount of basketball.  He had been incarcerated for 9 years.  His records documented a history of other significant events such as at least 1 assault, and a motor vehicle accident.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  He had had arthroscopic meniscectomy of the right knee in 2009, with residual scarring.  

The examiner rendered an opinion, stating that there was single note in the SMRs from 1973 (during ACDUTRA) documenting knee pain after crawling.  There were no other entries documenting ongoing knee pain or injury.  The service separation exam in 1977 was negative for knee complaints or findings.  There was no claim for compensation for the bilateral knees at the time of separation from service. There was no documentation of knee pain or disability within a year following military service.  A "VA ED note 2001" documented a history of 3 to 6 months of bilateral knee pain associated with playing basketball and prolonged walking.  He reported, and it was documented, that he worked in a physical occupation, primarily construction following military service.  A Primary care note of April 23, 2008 documented that he injured his right knee in prison when a metal fold-up bed fell and hit the lateral aspect of this knee.  He was diagnosed with right knee arthritis and menisceal tear in 2008, for which he had orthopedic surgery in 2009.  He was diagnosed with left knee arthritis in 2011.  As such, there was no evidence for a chronic disability of either knee beginning during service or diagnosed within 1 year of service.  Bilateral knee osteoarthritis was not diagnosed until 2008 and between military separation at that time he worked many years in physical jobs including construction, played frequent basketball, and suffered acute right knee injury while incarcerated.  There was insufficient evidence to suggest a nexus between bilateral knee osteoarthritis and military service.  Thus, it was less likely as not that his bilateral knee osteoarthritis was related to military service.  

On VA examination in February 2015 the Veteran's claim file and electronic records were reviewed.  The Veteran reported having had ankle pain dating back to military service but the examiner stated that the Veteran did not currently have a bilateral ankle disorder.  The Veteran denied any specific injury but felt that his pain was likely a result of serving in the 101st Airborne unit and rappelling from aircraft with hard landings, although he had not had any parachute jumps.  He was never seen for ankle pain during service.  He reported having had bilateral ankle intermittently, greater in the left ankle.  He reported having pain that limited prolonged standing, walking and physical activity.  On physical examination he had normal and painless ankle motion, bilaterally, and there was no pain on weight-bearing.  There was no functional loss after repetitive motion.  The examiner stated that the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time.  However, bilateral ankle instability or dislocation was suspected.  

The examiner noted that the STRs did not reflect any treatment for ankle pain during service.  The separation examination in 1977 did not document any ankle pain or disability.  There was no claim for ankle pain at separation.  There was no diagnosis of ankle condition within a year of separation.  The Veteran was seen for ankle pain in May 2004 after reporting ankle injury during an assault.  An ankle X-ray was negative at that time.  Veteran again reported left ankle pain at a VA 2011 compensation examination, but an X-ray was negative.  There had been no other long term care for complaints of ankle pain or disability.  On examination today his ankles were unremarkable.  Thus, there was no current diagnosis of a chronic ankle condition and it was less likely as not that the Veteran has an ankle condition related to military service. 

On VA psychiatric examination in February 2015 the Veteran's electronic records could not be accessed but his four volumes of claim file were reviewed, in conjunction with electronic VA.  The Veteran was interviewed for about 1.5 hours.  It was reported that the Veteran had been diagnosed as having a major depressive disorder, but no other mental disorder.  He stated that his wife had filed for divorce when he was incarcerated (in 2002/2003).  He had received a discharge from service under honorable conditions due to multiple disciplinary actions including getting into fights with sergeants.  The Veteran reported he first felt depressed around age 20 as a newlywed while in the military when he learned his wife was cheating on him with a neighbor.  He denies seeking treatment at the time but he had become rebellious at the time, referring to his behavioral difficulties which led to his discharge under honorable conditions.   He reported that his depressive symptoms lasted about 2 years, but he denied having sought treatment during that time.  However, he reported that his depressive symptoms had continued, off and on, since then, and with resurgence at the time of his divorce in about 2002 or 2003.  He reported his chronic pain made him angry and irritable, but did not identify this condition as affecting or impacting his depression.  He did not attribute his Hepatitis C and any related problems as having been impacted on or affecting his mood.   He did not report nor present with symptoms suggestive of PTSD or a primary anxiety disorder.  Additionally, he did not identify any stressors or traumas prior to, during, or after military service.   Likewise, a recent Mental Health note in February 2015 did not identify anxiety or PTSD as a concern either in treatment notes or in a DSM-5 diagnostic profile.  Further, he did not report nor present with symptoms suggestive of a psychotic disorder.  

The examiner stated that the Veteran presented with significant Cluster B personality traits that were apparent during the interview as well as gleaned via chart notes.  These traits were apparent at an early age and likely contribute to Veteran's mood presentation and interpersonal difficulties over the course of his lifetime.  The diagnosis was Major Depressive Disorder (MDD), recurrent.  Depressive symptomology was not evident during his youth, prior to enlistment in the military.  He reported first onset of symptoms of depression during his military service when his wife cheated on him.  As detailed above, these symptoms presented and persisted for an extended period of time.  There was no evidence in the STRs of his seeking treatment for depression during his military service, and he reported that he did not seek treatment at the time.  His depressive symptoms had persisted on and off over the course of his lifetime, according to his currently related history and as denoted in VA electronic medical records.  He reported having had a worsening of depression during the divorce from his wife in 2002 and 2003 but did not report a worsening of depressive symptoms due to his service-connected Hepatitis C (as suggested stated in the Board remand).  Veteran did report a worsening of his anger and irritability as a result of his reported chronic pain; however, he was not service-connected for a chronic pain disorder.  Moreover, he did not demonstrate nor report a worsening of his depressive symptoms as a result of this chronic pain.  

The examiner opined that it was not likely that the Veteran's MDD was caused by his service-connected hepatitis C and that it was not likely that the MDD had been aggravated by the service-connected Hepatitis C.  However, it was at least as likely as not that the Veteran's MDD had its first onset while in service.  

As to the matter of whether the examiner's opinion of secondary service connection would differ if the Veteran were to be service connected for his other claimed medical disorders, it was the examiner's opinion that the Veteran's current MDD, as he described it and as documented in the medical records, was not exacerbated by his current reported medical conditions.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  See also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(c). 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Acquired Psychiatric Disorder, Including PTSD and Depression

The Veteran has never reported having had an inservice PTSD stressor.  While he has reported having witnessed the death of his step-father, he has never reported that this occurred during any period of military service.  Moreover, there is no confirmed diagnosis of PTSD.  

As to a psychiatric disorder other than PTSD, the recent VA examiner opined that the Veteran now has a major depressive disorder but that it was not caused or aggravated by his service-connected hepatitis C or by his other claimed medical disorders.  

On the other hand, the recent VA examiner it was at least as likely as not that the Veteran's MDD had its first onset while in service and had continued since then, despite his not having complained of or having sought treatment during service for depression.  

It is clear that the examiner assumed the credibility of the history related by the Veteran at the recent VA examination.  As to this, the Board finds no reason to doubt the Veteran's history.  Accordingly, with the favorable resolution of doubt in favor of the Veteran, service connection is warranted for a major depressive disorder. 

Lumbosacral IVDS

Initially, the Board observes that service connection has been granted for a lumbosacral strain which has been assigned a noncompensable disability rating.  As noted, based on the opinion of the 2015 VA examiner, the RO did not grant service connection for IVDS.  Moreover, this grant of service connection, even on the basis of inservice aggravation, means that the Veteran had chronic low back disability during military service and that this disability has continued since service.  Thus, the Veteran's inservice and postservice complaints of low back pain are manifestations of the now service-connected lumbosacral strain and, as such, cannot be reasonably deemed to be manifestations of his more recently developed IVDS which is manifested by radicular symptoms.  In this regard, the Veteran had only one, isolated complaint during service of pain in the posterior aspect of his legs.  To the extent that this can be construed as a radicular symptom, the recent VA examiner reviewed the STRs and, at least implicitly, found that this was no more than acute and transitory.  This logical deduction comes from a rationale interpretation of the recent VA examiner's opinion that the Veteran's radicular symptomatology is first clinically established as being chronic at a point in time many years after the Veteran's active service.  This is also consistent with eh inservice neurology evaluation which found no clinical signs of IVDS and the diagnosis was only that he had chronic low back pain.  Moreover, it is also consistent with the fact that chronic radicular symptoms are first shown in 1995, many years after service.  

The Board has considered the Veteran's statements and testimony as to the nature of his inservice injuries and the rigors of his military training.  However, the Board must also consider, as did the recent VA examiner, the other postservice factors which reasonably contributed to or caused his current lumbosacral IVDS.  Significantly, there is no favorable medical opinion which is of record.  Thus, the recent VA examiner's opinion, which was rendered after a careful review of the entire record and consideration of potential inservice factors as being causative in the development of lumbosacral IVDS, is found to have more probative value and outweighs the Veteran's lay statements expressing his belief as to the etiology of his current, and only recently developed, IVDS.  

Accordingly, for these reasons, the Board finds that the greater weight of the probative evidence is against the claim for service connection for lumbosacral IVDS.  

Neck Disorder

At the May 2014 Board videoconference, it was suggested that the Veteran's low back disability might be the cause of the Veteran's cervical spine pathology and, in turn, his peripheral neuropathy of the upper extremities.  Pages 17 and 18.  He testified that the rigors of military training had included training in a swimming pool while wearing heavy gear and that this may have cause his current cervical spine pathology.  Page 19.  

However, the STRs only document one occasion when the Veteran complained of neck pain, in 1975, and this was apparently when he had the flu.  Thereafter, he was seen at a private medical facility in the 1990s for chronic low back pain.  If he had had neck pain, i.e., of the cervical spine, it would be expected that such complaints would have been recorded and clinically investigated.  However, they were not and this suggests that he did not have neck pain despite private treatment over a number of years in the 1990s.  Moreover, pathology of the cervical spine is not clinically document until the 2004 MRI confirmed both disc bulging and arthritic spurring, indicative of specific trauma.  However, the only such instances of trauma occurred after the Veteran's military service, i.e., having been assaulted, while playing basketball, and an MVA.  

Significantly, the only medical opinion of record addressing the potential etiology(ies) of the Veteran's current cervical spine pathology is that expressed at the 2011 VA spinal evaluation that the reference in a past cervical MRI of a postservice orbital fracture and associated damage to the left hemi-cord at C4 implicated that event as the major contributing cause to the Veteran's current cervical spinal condition, not his military service.  

Accordingly, for the foregoing reasons and bases, the Board finds that the preponderance of the evidence is against concluding that any neck disorder, i.e., any pathology of the Veteran's cervical spine, is related in any manner to his military service or to his service-connected lumbosacral strain.  

Peripheral Neuropathy of the Upper Extremities

The Veteran had no signs or symptoms of peripheral neuropathy of the upper extremities during either period of military service and, in fact, not until many years after termination of active duty in 1977.  Rather, he developed such peripheral neuropathy only after he developed cervical arthritis and cervical IVDS which were first manifested years after active service and, also, after several postservice service instances of trauma.  Indeed, the 2004 cervical MRI found evidence of trauma which was significant enough to have caused cervical pathology.  There is also evidence that some of his neurologic symptoms in the upper extremities may be due to either diabetes or to some form of ulnar neuropathy but not only were these also first manifested after service, service connection is not in effect, or claimed, for these disabilities.  

The medical opinion of the May 2011 VA examiner that conducted a peripheral neurology examination, after reviewing and extensively reporting the clinical evidence, was that many, many years after service and during a neurology evaluation the Veteran reported having had an exacerbation of symptoms of his neck and right shoulder pain after being in a car accident, and, so, it was less likely as not that his radicular symptoms were directly caused by or a result of his military service.  Moreover, as service connection has been denied for claimed disability of the neck, including any cervical spine pathology, any peripheral neuropathy of the upper extremities due to such does not service as a basis for service connection on the basis of either secondary causation or secondary aggravation.  Similarly, to the extent that the sheer speculations of the Veteran's representative at the DRO hearing suggest that the Veteran's now service-connected low back strain, or hepatitis C, bears some relation to the Veteran's upper extremity peripheral neuropathy, there is virtually nothing in the record which would even remotely suggest that there could be any such relationship.  

Thus, the preponderance of the evidence is against finding that service connection for peripheral neuropathy of the upper extremities is warranted.  

Bilateral Knee Disorder

The Veteran had an acute episode of pain in one, unspecified, knee in 1973 during ACDUTRA and he again complained of right knee pain three years later, in 1976 when there was an impression of bursitis.  However, in the many years thereafter there has never again been a clinical or diagnostic impression of bursitis of either knee, nor had bursitis of either knee ever been clinically or radiologically confirmed.  

Overall, despite the Veteran's testimonial speculations that inservice training has caused bilateral knee pathology, the postservice clinical evidence is most consistent with the Veteran's having sustained a postservice right knee injury which resulted in his having not only a loose body in that knee but which also required a meniscectomy.  In fact, the earliest evidence of any chronic knee disability is the 2003 VAOPT record noting the Veteran's medical history of only mild patellofemoral disease.  Significantly, a September 2008 VAOPT noted the Veteran's history of right knee pain for only 3 to 4 years following an injury incurred while playing basketball, with X-rays revealing degenerative changes and a body superimpose on the lateral meniscus.  

With respect to the March 2011 VA examiner's opinion that the Veteran had several risk factors for the development of DJD, his previous occupation and his nonservice-connected knee injury.  Thus, bilateral DJD could not be solely attributed to his service without resorting to mere speculation.  

In this regard, the Veteran's service representative, at the DRO hearing, focused on the terminology used in that opinion, i.e., that the current bilateral knee DJD was not "solely" due to service.  However, this ignores the addendum to the report of that examination in which it was concluded that the bilateral knee DJD was more likely than not caused by or a result of the Veteran's postservice occupation as a construction worker as well as a basketball injury, and was less likely as not directly caused by or a result of his military service.  

It must also be observed that a second VA medical opinion was obtained, in 2015, when, again, the Veteran was examined and the record was thoroughly reviewed.  That examiner similarly concluded that right knee arthritis and menisceal pathology were first shown in 2008 and left arthritis was first shown in 2011 but there was no evidence of chronic disability of either knee beginning during service or diagnosed within 1 year of service.  As to potential etiologies, the examiner observed that after service and prior to development of bilateral knee pathology the Veteran had worked many years in physical jobs including construction, played frequent basketball, and suffered acute right knee injury while incarcerated and, thus, there was insufficient evidence to suggest a nexus between bilateral knee osteoarthritis military service.  It was concluded that it was less likely as not that his bilateral knee osteoarthritis was related to military service.  

Again, to the extent that the sheer speculations of the Veteran's representative at the DRO hearing suggests that the Veteran's now service-connected low back strain, or hepatitis C, bears some relation to current bilateral knee pathology, there is virtually nothing in the record which would even remotely suggest that there could be any such relationship.  Moreover, there is no contrary or favorable medical opinion, much less any opinion which was premised on an examination of the Veteran and a thorough review of the evidentiary record.  

Thus, the Board must conclude that the preponderance of the evidence is against finding that service connection is warranted for a bilateral knee disorder.  

Bilateral Ankle Disorder

The Veteran's right ankle fracture prior to enlisting into the Connecticut National Guard was found on the entrance examination to have fully healed.  At the DRO hearing he testified that he had sprained his ankle during service.  This is consistent with the December 1975 STRs noting a one day history of left ankle pain.  However, prior to the DRO hearing he reported on VA examination in March 2011 that he had not had any inservice injury or trauma of the ankles.  He again denied having had any specific ankle injury at the 2015 VA examination but attempted to attribute his then complaints to the general rigors of military training.  

The Board finds that the single and isolated complained of left ankle pain during service does not establish, even when considered with the varying clinical histories which the Veteran has related, that he had any chronic disability of either ankle during military service.  

Moreover, the 2011 VA examiner found, after an examination and X-rays, that the Veteran's ankles were normal.  Similarly, after a thorough review of the evidence and after setting for an extensive rationale, the recent 2015 VA examiner also found that the Veteran had no current diagnosis of a chronic ankle condition.  

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) and Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  Accordingly, the Board finds that the competent evidence of record simply does not established that the Veteran has ever had a chronic disability of the ankles, much less chronic disability of the ankles which is related in any way to his military service.  Thus, service connection for a bilateral ankle disorder is not warranted.  


A Compensable Rating for Hepatitis C

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  

In increased rating claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings for each distinct time period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7354 a noncompensable evaluation is assigned for hepatitis C when non symptomatic.  A 10 percent is assigned when there is serologic evidence of hepatitis C infection with the following signs and symptoms: intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354.  Note 1 provides that in sequelae, such as cirrhosis or malignancy of the liver, are evaluated under an appropriate Diagnostic Code, but that the same signs and symptoms which were the basis for an evaluation under Diagnostic Code 7354 were not to be used for a rating under a Diagnostic Code for any sequelae.  Note 2 provides that under Diagnostic Code 7354 "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  

On VA examination in April 2007, after the file review and the examination, the VA examiner opined that it was at least as likely as not that the Veteran's hepatitis C was related to his in-service tattoo and his post-service intranasal cocaine use.  However, a review of the VA treatment notes did not show current treatment for hepatitis C or any specific treatment in the last year.  The examiner stated that there was no current evidence of liver disease and no evidence of abdominal abnormalities.  The examiner stated the Veteran did not have incapacitating episodes characterized by symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain. The VA treatment notes showed a diagnosis of chronic hepatitis, stage 0, with no current symptoms or symptoms within the past year.  

On VA examination in April 2011 the Veteran's claim file and medical records were reviewed.  Imaging studies had confirmed hepatitis C without cirrhosis.  On examination there was no muscle wasting and no signs of liver disease, e.g., jaundice, palmar erythema, spider angiomata.  There was no hepatomegaly.  There was no evidence of portal hypertension, e.g., superficial abdominal veins, splenomegaly or abdominal pain.  It was at least as likely as not that the Veteran's hepatitis C was related to inservice tattoos and to postservice intranasal cocaine use.  He denied any hospitalizations for hepatitis or its complications.  He remained independent in his activities of daily living.  

A May 2012 VAOPT record reflects that a 2008 VA abdominal ultrasound showed a mass, for which a CT for correlation was performed in May 2010 that revealed two lesions, one in segment 7, the other in the caudate lobe, both of which have the classical enhancement patterns of hemangioma.  Another lesion in segment 4 was either a shunt or a hemangioma.  There were no findings to suggest cirrhosis on imaging.  No follow-up was needed.  

At the May 2014 Board videoconference the Veteran stated that he experienced significant fatigue.  

On VA examination in February 2015 the examiner reviewed the Veteran's electronic records.  The Veteran had been diagnosed with hepatitis in 2008 and had a liver biopsy which revealed chronic hepatitis without fibrosis.  Since that time liver function had been stable and he has been completely asymptomatic in relation to his hepatitis C.  He was not taking continuous medication for hepatitis.  He did not currently have signs or symptoms attributable to chronic or infectious liver diseases.  He had not had any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver conditions during the past 12 months.  He did not have currently have signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  He had not had and was not a liver transplant candidate.  He did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to hepatitis.  His liver condition did not impact his or her ability to work.  Following the examination, the examiner noted that in March 2015 that an MRI had found multiple hepatic cysts and a hemangioma was once again noted.  

In this case there is serologic evidence of hepatitis C infection.  However, despite the Veteran's testimony the VA examinations which he has been provide document that he does not have fatigue, malaise, and anorexia.  Similarly, those VA rating examinations also demonstrate, and the record otherwise confirms, that he does not have incapacitating episodes.  

Moreover, the evidence does not show that at any time during the appeal the Veteran has other sequelae of hepatitis C, such as cirrhosis of the liver, which may be independently evaluated under rating criteria other that at 38 C.F.R. § 4.114, Diagnostic Code7354.  Thus, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable rating for hepatitis C and, so, there is no doubt to be favorable resolved.  


Extraschedular Consideration

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  

In Yancy v. McDonald, 27 Vet. App. 484 (2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for his hepatitis C is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  The symptoms shown are not exceptional or unusual for a musculoskeletal disability.  Specifically, a wide range of signs and symptoms are contemplated in the applicable Diagnostic Code rating criteria.  

Accordingly, the Board finds that the Veteran's disability picture has been sufficiently contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun become moot. 


ORDER

Service connection for a major depressive disorder is granted.  

Service connection for lumbosacral IVDS, a neck disorder, peripheral neuropathy of the upper extremities, a bilateral knee disorder, and a bilateral ankle disorder is denied.  

An initial compensable disability rating for hepatitis C is denied.  


REMAND

TDIU

The Board notes that there is clinical evidence that the Veteran had multiple disabling nonservice-connected disabilities.  These include diabetes, hypertension, hearing loss, past drug abuse, disabilities of the cervical spine, right shoulder, and lumbosacral IVDS.  

On VA examination in February 2015 of the Veteran reported being able to do activities of daily living and routine daily activity, but he was not working.  He reported being limited as to prolonged sitting, standing, walking, bending and physical activity.  The examiner stated that the Veteran's thoracolumbar spine (back) condition impacted on his ability to work because the Veteran reported limitation as to prolonged sitting, standing, walking, bending and physical activity.  

On VA examination of the Veteran's knees in February 2015 the examiner stated that the Veteran's right knee pain secondary to arthritis limited prolonged standing, walking and physical activity, thus impacting his ability to perform occupational tasks.   

On VA psychiatric examination in February 2015 it was noted that the Veteran had last worked as a painter and in hospital transportation 2010.  Previously he had worked various jobs including in construction cleanup, stating he couldn't do heavy work because of his back pain.  He reported that most of his jobs were under the table and did not pay much.  The examiner noted that according to VA electronic medical records, a collateral discussion with Veteran's ex-wife in August 2003 yielded information about his prior employment including that the Veteran was often unemployed because of his "temper and attitude."   He had a history of prior incarcerations (2002 and 2007) for charges related to robbery, assault, narcotics, and larceny. 

In any event, light of the grant of service connection for a major depressive disorder, the claim for a TDIU rating must be remanded to allow the RO to determine in the first instance the appropriate disability rating which is for initial assignment.  In turn, this means that the claim for a TDIU rating must be reajudicated in light of the grant of service connection for a major depressive disorder.  

In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, because service connection has been granted for a lumbosacral strain during this appeal and by this decision service connection is granted for a major depressive disorder, the Veteran should be afforded an examination to allow a medical examiner an opportunity to provide a full description of the effects of the service-connected disabilities upon his ability to perform ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the impact, if any, that his service-connected disabilities have on his ability to perform ordinary activity.  

The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected disabilities.  

In doing so, the examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

Any opinion should be reconciled with all evidence of record.  A complete rationale for any opinion expressed and conclusion reached should be set forth.  

2.  Then, adjudicate a claim of TDIU in light of all of the evidence of record.  If TDIU is denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


